814 So.2d 515 (2002)
Marion ASHLEY, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D01-2098.
District Court of Appeal of Florida, Third District.
April 24, 2002.
*516 Marion Ashley, in proper person.
Robert A. Butterworth, Attorney General, and Steven R. Berger, Assistant Attorney General, for appellee.
Before SCHWARTZ, C.J., GODERICH and SORONDO, JJ.
PER CURIAM.
Affirmed. Wright v. State, 711 So.2d 66 (Fla. 3d DCA 1998)(defendant precluded by doctrine of laches from bringing motion for post conviction relief where there has been lack of due diligence on the part of defendant in bringing forth claim and prejudice to the state); See State v. Oakley, 715 So.2d 956 (Fla. 4th DCA 1998)(defendant would be subject to deportation on other felony conviction regardless of plea in this case).